W. FLETCHER, J.,
dissenting.
I respectfully dissent. We are required, when reviewing the decision of an administrative agency with deference, to “consider the entire record as a whole and may not affirm simply by isolating a ‘specific quantum of supporting evidence.’ ” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir.2006) (quoting Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir.1989)). The record as a whole does not support the ALJ’s decision.
The majority cites as a “specific and legitimate” reason for rejecting the opinions of both Dr. Barnett, an examining physician, and Dr. Melashenko, Yang’s treating physician, the contradictory opinions of other doctors. See 20 C.F.R. § 404.1527 (2006). A contradicting opinion is grounds for imposing a lower standard to discredit a physician’s opinion. See Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir.2002). It is not by itself, except in narrow circumstances, grounds for dismissing a physician’s opinion. See Murray v. Heckler, 722 F.2d 499, 501-02 (9th Cir.1983); see also 20 C.F.R. § 404.1527.
The other reasons offered by the panel as supporting the ALJ’s decision fail. First, much of the evidence in a patient *413diagnosed with depression will frequently be “based almost entirely on [the patientj’s subjective reporting.” See Memorandum Disposition at 411-12. Second, and more important, the record contains objective evidence supporting Dr. Barnett and Dr. Melashenko’s opinions. As the majority acknowledges, Yang was placed into custody pursuant to California Welfare & Institutions Code § 5140, which allows a person to be taken into custody and placed in a facility when that person “as a result of mental disorder, is a danger to others, or to himself or herself, or gravely disabled.” Cal. Wei. & Inst.Code § 5150 (West 2006).